 



NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (this “Agreement”) is dated as of March 3, 2014,
between Enerpulse Technologies, Inc., a Nevada corporation (the “Company”), and
each purchaser identified on the signature pages hereto (each, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, up to $400,000 of secured promissory notes
of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

 

“Additional Closing Date” means the date any Additional Closing occurs.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
remain closed.

 

“Closing Date” means the date of the Initial Closing or the Additional Closing,
as applicable, which will be a Business Day.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Initial Closing Date” means the date the Initial Closing occurs.

 

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Note(s)” means the Secured Promissory Notes issued to the Purchasers pursuant
to this Agreement, in the form of Exhibit A attached hereto.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement by and between the Company and
the Purchasers, in the form of Exhibit B attached hereto.

 



 

 

 

“Subscription Amount” means, as to each Purchaser, the amount to be paid for the
Notes purchased hereunder as specified for such Purchaser on Schedule A, as
amended in connection with each Closing, to this Agreement in United States
dollars and in immediately available funds.

 

“Subsidiary” means any subsidiary of the Company.

 

“Transaction Documents” means this Agreement, the Notes, the Security Agreement,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Purchase and Sale of Notes.

 

(a) Initial Closing. Subject to the satisfaction (or waiver) of the conditions
set forth in Sections 2.3 and 2.4 below, the Company shall issue and sell to
each Purchaser set forth on Schedule A hereto, and each such Purchaser,
severally but not jointly, shall purchase from the Company on the Initial
Closing Date, a Note in the Subscription Amount set forth opposite such
Purchaser’s name on Schedule A (the “Initial Closing”).

 

(b) Additional Closing. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 2.3 and 2.4 below, the Company shall issue and
sell to each Purchaser set forth on Schedule A hereto (as amended to provide for
the purchase by such Purchaser of a Note on an Additional Closing Date) and each
such Purchaser, severally but not jointly, shall purchase from the Company on an
Additional Closing Date, a Note in the Subscription Amount set forth opposite
such Purchaser’s name on Schedule A (the “Additional Closings”).

 

2.2 Closing. The Initial Closing and any Additional Closings are each referred
to in this Agreement as a “Closing”. On or before the applicable Closing Date,
each Purchaser shall deliver to the Company, via wire transfer or a certified
check, immediately available funds equal to such Purchaser’s Subscription
Amount, and the Company shall deliver to each Purchaser its respective Note and
the Company and each Purchaser shall deliver the other items set forth in
Section 2.3 deliverable at the Closing. Each Closing shall occur at the offices
of the Company located at 2451 Alamo Ave SE, Albuquerque, New Mexico 87106, or
such other location as the parties shall mutually agree.

 

2.3 Deliveries.

 

(a) On or prior to the each Closing Date, the Company shall deliver or cause to
be delivered to each Purchaser the following:

 

(i) this Agreement duly executed by the Company;

 

(ii) a Note for the Subscription Amount;

 

(iii) the Security Agreement duly executed by the Company; and

 

(iv) such other documents relating to the transactions contemplated by this
Agreement as such Purchaser or its counsel may reasonably request.

 

(b) On or prior to the each Closing Date, each Purchaser shall deliver or cause
to be delivered to the Company, the following:

 

(i) this Agreement duly executed by such Purchaser;

 

(ii) such Purchaser’s Subscription Amount by wire transfer or certified check;

 



 

 

 

(iii) the Security Agreement (or an accession thereto) duly executed by such
Purchaser; and

 

(iv) such other documents relating to the transactions contemplated by this
Agreement as the Company or its counsel may reasonably request.

 

2.4 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:

 

(i) the accuracy in all material respects on such Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

 

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to such Closing Date shall have been performed; and

 

(iii) the delivery by each Purchaser of the items set forth in Section 2.3(b) of
this Agreement.

 

(b) The respective obligations of the Purchasers hereunder in connection with
each Closing are subject to the following conditions being met:

 

(i) the accuracy in all material respects when made and on such Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to such Closing Date shall have been performed; and

 

(iii) the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to each Purchaser:

 

(a) Organization and Qualification. The Company and each of its subsidiaries
(the “Subsidiaries”) is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and to the knowledge of the Company no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.

 



 

 

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of this Agreement and the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the board of directors of the
Company, or the Company’s stockholders in connection herewith or therewith. This
Agreement and each other Transaction Document to which it is a party has been
(or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Notes, and the consummation by it of the transactions
contemplated hereby and thereby do not and will not: (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

(d) Filings, Consents and Approvals. No consent, approval, order or
authorization of, or designation, registration, declaration or filing with, any
federal, state, local or provincial or other governmental authority or other
Person on the part of the Company is required in connection with the valid
execution and delivery of the Transaction Documents, or the offer, or issuance
of the Notes other than, if required, filings or qualifications under applicable
federal or state securities laws.

 

(e) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates and subject to
any amendments thereto which have been filed prior to the date of this
Agreement, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company has not,
during the year preceding the date hereof, been an issuer subject to Rule 144(i)
under the Securities Act. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 



 

 

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows (unless as of a specific
date therein):

 

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b) Own Account. Such Purchaser understands that the Notes are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring its Note as principal for its
own account and not with a view to or for distributing or reselling such Note or
any part thereof in violation of the Securities Act or any applicable state
securities law, has no present intention of distributing such Note in violation
of the Securities Act or any applicable state securities law and has no direct
or indirect arrangement or understandings with any other Persons to distribute
or regarding the distribution of such Note in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell the Note pursuant to a registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is not acquiring its Note as part of a group
within the meaning of Section 13(d)(3) of the Exchange Act.

 

(c) Experience of Such Purchaser; Investigation. Such Purchaser (i) is an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective purchase of the Notes, and has so evaluated the merits and risks
of such purchase, including, without limitation, the risks identified on Annex I
attached hereto. Such Purchaser is able to bear the economic risk of a purchase
of a Note and, at the present time, is able to afford a complete loss of the
purchase price of such Note. Such Purchaser in making its purchase decision has
relied solely upon an independent investigation made by such Purchaser and its
legal, tax and/or financial advisors and, is not relying upon any oral
representations of the Company.

 

(d) Access to Information.  Such Purchaser understands that a purchase of a Note
involves a high degree of risk and illiquidity, including, risk of loss of the
entire purchase price of such Note.  Such Purchaser represents that such
Purchaser has been given full and complete access to the Company for the purpose
of obtaining such information as such Purchaser or its qualified representative
has reasonably requested in connection with the decision to purchase the
Note.  Such Purchaser represents that such Purchaser has received and reviewed
copies of the SEC Reports.  Such Purchaser represents that such Purchaser has
been afforded the opportunity to ask questions of the officers of the Company
regarding its business prospects and the Notes, as such Purchaser has found
necessary to make an informed decision to purchase a Note.

 



 

 

 

(e) General Solicitation. Such Purchaser is not purchasing the Note as a result
of any advertisement, article, notice or other communication regarding the Notes
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f) Information Regarding Offering. No Person has made to the Purchaser any
written or oral representations (i) that any Person will resell or repurchase
any Note; (ii) that any Person will refund the purchase price of any Note; (iii)
as to the future value of the Note; or (iv) that any Note will be listed and
posted for trading on any stock exchange or automated dealer quotation system or
that application has been made to list and post any Note on any stock exchange
or automated dealer quotation system;

 

(g) Restricted Securities. Such Purchaser has been advised that none of the
Notes have been registered under the Securities Act or any other applicable
securities laws, and that the Notes are being offered and sold pursuant to
Section 4(a)(2) of the Securities Act and/or Rule 506 of Regulation D
thereunder, and that the Company’s reliance upon Section 4(a)(2) and/or Rule 506
of Regulation D is predicated in part on such Purchaser representations as
contained herein.

 

(h) Legal and Tax Advice. Such Purchaser understands that nothing in the SEC
Reports, this Agreement or any other materials presented to such Purchaser in
connection with a purchase of a Note constitutes legal, tax or investment
advice. Such Purchaser has consulted such legal, tax and investment advisors, as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of a Note.

 

(i) Disclosure. Such Purchaser understands and confirms that the Company will
rely on the foregoing representation in effecting transactions in securities of
the Company. All of the representations and warranties furnished by or on behalf
of the Purchaser to the Company in this Agreement are true and correct.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Indemnification.

 

(a) Company’s Indemnification of Purchasers. To the extent permitted by law, the
Company shall defend, indemnify and hold harmless each of the Purchasers from
and against any and all losses, claims, judgments, liabilities, demands,
charges, suits, penalties, costs or expenses, including court costs and
attorneys’ fees resulting from any claim, demand, suit, action or proceeding
brought by any third party (“Claims and Liabilities”) with respect to or arising
from (i) the breach of any warranty or any inaccuracy of any representation made
by the Company in this Agreement or in the Security Agreement, or (ii) the
breach of any covenant or agreement made by the Company in this Agreement or the
Security Agreement.

 

(b) Purchasers’ Indemnification of Company. To the extent permitted by law, each
of the Purchasers, severally but not jointly, shall defend, indemnify and hold
harmless the Company from and against any and all Claims and Liabilities with
respect to or arising from (i) the breach of any warranty or any inaccuracy of
any representation made by such Purchaser in this Agreement, or (ii) the breach
of any covenant or agreement made by such Purchaser (A) in this Agreement and
(B) in the event such Purchaser acts as the Collateral Agent (as defined in the
Security Agreement), in the Security Agreement.

 



 

 

 

(c) Claims Procedure. Promptly after the receipt by any indemnified party (the
“Indemnitee”) of notice of the commencement of any action or proceeding against
such Indemnitee, such Indemnitee shall, if a claim with respect thereto is or
may be made against any indemnifying party (the “Indemnifying Party”) pursuant
to this Section 4.1, give such Indemnifying Party written notice of the
commencement of such action or proceeding and give such Indemnifying Party a
copy of such claim and/or process and all legal pleadings in connection
therewith. The failure to give such notice shall not relieve any Indemnifying
Party of any of its indemnification obligations contained in this Section 4.1,
except where, and solely to the extent that, such failure actually and
materially prejudices the rights of such Indemnifying Party. Such Indemnifying
Party shall have, upon request within thirty (30) days after receipt of such
notice, but not in any event after the settlement or compromise of such claim,
the right to defend, at its own expense and by its own counsel reasonably
acceptable to the Indemnitee, any such matter involving the asserted liability
of the Indemnitee; provided, however, that if the Indemnitee determines that
there is a reasonable probability that a claim may materially and adversely
affect it, other than solely as a result of money payments required to be
reimbursed in full by such Indemnifying Party under this Section 4.1 or if a
conflict of interest exists between Indemnitee and the Indemnifying Party, the
Indemnitee shall have the right to defend, compromise or settle such claim or
suit; and, provided, further, that such settlement or compromise shall not,
unless consented to in writing by such Indemnifying Party, which shall not be
unreasonably withheld, be conclusive as to the liability of such Indemnifying
Party to the Indemnitee. In any event, the Indemnitee, such Indemnifying Party
and its counsel shall cooperate in the defense against, or compromise of, any
such asserted liability, and in cases where the Indemnifying Party shall have
assumed the defense, the Indemnitee shall have the right to participate in the
defense of such asserted liability at the Indemnitee’s own expense. In the event
that such Indemnifying Party shall decline to participate in or assume the
defense of such action, prior to paying or settling any claim against which such
Indemnifying Party is, or may be, obligated under this Section 4.1 to indemnify
an Indemnitee, the Indemnitee shall first supply such Indemnifying Party with a
copy of a final court judgment or decree holding the Indemnitee liable on such
claim or, failing such judgment or decree, the terms and conditions of the
settlement or compromise of such claim. An Indemnitee’s failure to supply such
final court judgment or decree or the terms and conditions of a settlement or
compromise to such Indemnifying Party shall not relieve such Indemnifying Party
of any of its indemnification obligations contained in this Section 4.1, except
where, and solely to the extent that, such failure actually and materially
prejudices the rights of such Indemnifying Party. If the Indemnifying Party is
defending the claim as set forth above, the Indemnifying Party shall have the
right to settle the claim only with the consent of the Indemnitee.

 

(d) Exclusive Remedy. Each of the parties hereto acknowledges and agrees that,
from and after each Closing Date, its sole and exclusive monetary remedy with
respect to any and all claims relating to the subject matter of this Agreement
shall be pursuant to the indemnification provisions set forth in this Section
4.1, except that nothing in this Agreement shall be deemed to constitute a
waiver of any injunctive or other equitable remedies or any tort claims of, or
causes of action arising from, intentionally fraudulent misrepresentation,
willful breach or deceit.

 

4.2 Acknowledgement of Security Agreement. Any Purchaser who agrees in writing
to become a party hereto covenants and agrees to also be bound by all of the
obligations, terms and conditions of a “Secured Party” applicable thereto under
the Security Agreement as if such Purchaser has executed the Security Agreement.

 

ARTICLE V.
MISCELLANEOUS

 

5.1 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Business Day or later than 5:30 p.m. (New York City time) on any
Business Day, (c) the second (2nd) Business Day following the date of mailing,
if sent by U.S. nationally recognized overnight courier service or (d) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as set forth on the
signature pages attached hereto.

 



 

 



 

5.4 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger)
except to an affiliate of the Company. No Purchaser may assign any or all of its
rights under this Agreement without the prior written consent of the Company
except to an affiliated entity of such Purchaser.

 

5.6 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

5.7 Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflict of laws
provisions of the State of Delaware or of any other state.

 

5.8 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.9 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.10 Replacement of Notes. If any certificate or instrument evidencing any Notes
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof (in the
case of mutilation), or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction. The applicant for a new certificate
or instrument under such circumstances shall also pay any reasonable third-party
costs (including customary indemnity) associated with the issuance of such
replacement Notes.

 

5.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.12 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 



 

 

 

5.13 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

 

 

(Signature Pages Follow)

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

 

ENERPULSE TECHNOLOGIES, INC.

 

 

Address for Notice:

By: /s/ Joseph E. Gonnella_________________

      Name: Joseph E. Gonnella

      Title: Chief Executive Officer

 

With a copy to (which shall not constitute notice):

Enerpulse Technologies, Inc.
2451 Alamo Ave SE
Albuquerque, New Mexico 87106

Fax: 505-842-6592

 

Greenberg Traurig LLP

1201 K Street, Suite 1100

Sacramento, CA 95814

Attn: Mark C. Lee, Esq.

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

[PURCHASER SIGNATURE PAGES TO ENERPULSE TECHNOLOGIES, INC. NOTE PURCHASE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: John Novak

 

Signature of Authorized Signatory of Purchaser: /s/ John
Novak                                         

 

Name of Authorized Signatory: John Novak

 

Title of Authorized Signatory: Individual

 

Email Address of Authorized Signatory: Jnovak@enerpulse.com

 

Facsimile Number of Authorized Signatory: (505) 842-6592

 

Address for Notice to Purchaser:

 

9405 Augusta Ave NE

 

Albuquerque, NM 87111

Address for Delivery of Note to Purchaser (if not same as address for notice):

 

                                                                                               

 

                                                                                               

  

 

 

 

[PURCHASER SIGNATURE PAGES TO ENERPULSE TECHNOLOGIES, INC. NOTE PURCHASE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Note Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

 

Name of Purchaser: Stephen Marino

 

Signature of Authorized Signatory of Purchaser: /s/ Stephen
Marino                           

 

Name of Authorized Signatory: Stephen Marino

 

Title of Authorized Signatory: Individual

 

Email Address of Authorized Signatory: Smarino@enerpulse.com

 

Facsimile Number of Authorized Signatory: (505) 842-6592

 

Address for Notice to Purchaser:

 

1624 La Cabra Dr SE

 

Albuquerque, NM 87123

Address for Delivery of Note to Purchaser (if not same as address for notice):

 

                                                                                               

 

                                                                                               

  

 

 

 

SCHEDULE A

 

Purchaser Subscription Amount EIN Stephen Marino $50,000.00   John Novak
$30,000.00        

  

 

 

 

Annex I

 

Risk Factors

 

The risks described below are the ones the Company believes are the most
important for the Purchaser to consider, although these risks are not the only
ones that the Company faces. If events anticipated by any of the following risks
actually occur, the Company’s business, operating results or financial condition
could suffer and the trading price of the Company’s common stock could decline.
As used below, “we,” “us” and “our” refer to Enerpulse Technologies, Inc., which
is also sometimes referred to as the “Company.”

 

Risks Relating to Our Business

 

We have a history of losses and may continue to incur losses in the future.

 

We have a history of losses and may continue to incur losses in the future,
which could negatively impact the trading value of our common stock.
Specifically, we expect to sustain losses in the next few years due to expenses
relating to research and development and testing activities incurred in the
development of the automotive OEM business. We may continue to incur operating
losses in future periods. These losses may increase and we may never achieve or
sustain profitability on a quarterly or annual basis in the future for a variety
of reasons, including increased competition, decreased growth in the automotive
industry and other factors described elsewhere in this “Risk Factors” section.

 

Further, we may incur significant losses in the future due to unforeseen
expenses, difficulties, complications and delays and other unknown events. If we
cannot continue as a going concern, our stockholders may lose their entire
investment.

 

We anticipate that our cash on hand will be insufficient to fund our plan of
operations for the next 12 months and if we are unable to raise additional
capital, our business may fail and stockholders may lose their entire
investment.

 

As of September 30, 2013, we had cash and cash equivalents of $1,105,991 which
we believe will not be sufficient to meet our anticipated capital requirements
for the next twelve months. Specifically, we anticipate that our existing
capital resources will enable us to continue operations through the first
quarter of 2014. If we fail to raise additional capital through the public
offering of shares contemplated in our Form S-1/A, obtain additional financing
from other sources, including from sales revenues, loans or private investments,
we may be required to change our planned business strategies. If we are unable
to obtain adequate financing, we may not be able to successfully develop and
market our products and services. As a result, we would need to curtail business
operations, which would have a material negative effect on operating results,
the value of our outstanding stock is likely to fall, and our business may fail,
causing our stockholders to lose their entire investment.

 

Because we may never earn significant revenues from our operations, our business
may fail and investors may lose all of their investment in our Company.

 

We have a history of limited revenues from operations. We have yet to generate
positive earnings and there can be no assurance that we will ever operate
profitably. If our business plan is not successful and we are not able to
operate profitably, then our stock may become worthless and investors may lose
all of their investment in our company.

 

Prior to achieving broad acceptance and distribution for our products, we
anticipate that we will incur increased operating expenses without realizing any
significant revenues. We therefore expect to incur significant losses into the
foreseeable future. We recognize that if we are unable to generate significant
revenues from the sale of our products in the future, we will not be able to
earn profits or continue operations. There is no history upon which to base any
assumption as to the likelihood that we will prove successful, and we can
provide no assurance that we will generate sufficient revenues or ever achieve
profitability. If we are unsuccessful in addressing these risks, our business
will fail and investors may lose all of their investment in our company.

 



 

 

 

In the course of preparing our financial statements for the years ended December
31, 2012 and 2011, material weaknesses in our internal control over financial
reporting were noted. We expect to incur extra costs in implementing measures to
address such weaknesses. If we fail to maintain an effective system of internal
control over financial reporting, we may not be able to accurately report our
financial results. As a result, current and potential investors could lose
confidence in our financial reporting, which could harm our business and have an
adverse effect on our stock price.

 

Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we are required to
annually furnish a report by our management on our internal control over
financial reporting. Such report must contain, among other matters, an
assessment by our principal executive officer and our principal financial
officer on the effectiveness of our internal control over financial reporting,
including a statement as to whether or not our internal control over financial
reporting is effective as of the end of our fiscal year. This assessment must
include disclosure of any material weakness in our internal control over
financial reporting identified by management. We have historically had a small
internal accounting and finance staff. This lack of adequate accounting
resources has resulted in the identification of material weaknesses in our
internal controls over financial reporting. A “material weakness” is a
deficiency, or a combination of deficiencies, in internal control over financial
reporting such that there is a reasonable possibility that a material
misstatement of our financial statements will not be prevented or detected on a
timely basis.

 

In connection with the audit of our financial statements for the years ended
December 31, 2012 and 2011, our management team identified material weaknesses
relating to (i) insufficient systems, procedures, and accounting personnel in
place to ensure effective segregation of duties, and (ii) lack of the
appropriate technical resources in place to properly evaluate non-routine,
complex transactions in accordance with generally accepted accounting
principles. We have taken steps, including implementing a plan to improve the
segregation of the duties of our accounting staff and hiring additional internal
staff and/or outside consultants experienced in financial reporting as well as
in SEC reporting requirements. In addition, we plan to continue to take
additional steps to seek to remediate these material weaknesses. If we do not
successfully remediate the material weaknesses described above, or if other
material weaknesses or other deficiencies arise in the future, we may be unable
to accurately report our financial results on a timely basis, which could cause
our reported financial results to be materially misstated and require
restatement which could result in the loss of investor confidence and/or cause
the market price of our common stock to decline.

 

If we are unable to establish appropriate internal financial reporting controls
and procedures, it could cause us to fail to meet our reporting obligations,
result in the restatement of our financial statements, harm our operating
results, subject us to regulatory scrutiny and sanction, cause investors to lose
confidence in our reported financial information and have a negative effect on
the market price for shares of our common stock.

 

Effective internal controls are necessary for us to provide reliable financial
reports and effectively prevent fraud. We maintain a system of internal control
over financial reporting, which is defined as a process designed by, or under
the supervision of, our principal executive officer and principal financial
officer, or persons performing similar functions, and effected by our board of
directors, management and other personnel, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with accounting
principles generally accepted in the United States of America.

 

As a public company, we will have significant additional requirements for
enhanced financial reporting and internal controls. We will be required to
document and test our internal control procedures in order to satisfy the
requirements of Section 404 of the Sarbanes-Oxley Act of 2002, which requires
annual management assessments of the effectiveness of our internal controls over
financial reporting, and, if we become an accelerated filer, a report by our
independent registered public accounting firm would be required. The process of
designing and implementing effective internal controls is a continuous effort
that requires us to anticipate and react to changes in our business and the
economic and regulatory environments and to expend significant resources to
maintain a system of internal controls that is adequate to satisfy our reporting
obligations as a public company.

 

We cannot assure you that we will not identify areas requiring improvement in
our internal control over financial reporting. We cannot assure you that the
measures we may take to remediate any areas in need of improvement will be
successful or that we will implement and maintain adequate controls over our
financial processes and reporting in the future as we continue our growth. If we
are unable to establish appropriate internal financial reporting controls and
procedures, it could cause us to fail to meet our reporting obligations, result
in the restatement of our financial statements, harm our operating results,
subject us to regulatory scrutiny and sanction, cause investors to lose
confidence in our reported financial information and have a negative effect on
the market price for shares of our common stock.

 



 

 

 

Our future is dependent upon our ability to obtain financing. If we do not
obtain such financing, we may have to cease our activities and investors could
lose their entire investment.

 

There is no assurance that we will operate profitably or generate positive cash
flow in the future. We will require additional financing in order to proceed
with the manufacture and distribution of our products, including our Pulstar®
pulse plugs. We will also need more funds if the costs of the development and
operation of our existing technologies are greater than we have anticipated. We
will also require additional financing to sustain our business operations if we
are not successful in increasing revenues. We may not be able to obtain
financing on commercially reasonable terms or terms that are acceptable to us
when it is required, or at all. Our future is dependent upon our ability to
obtain financing. If we do not obtain such financing, our business could fail
and investors could lose their entire investment.

 

If adequate funds are not available, we could be forced to discontinue product
development and reduce or forego attractive business opportunities. To the
extent that we raise additional funds by issuing equity securities, our
stockholders may experience significant dilution. In addition, debt financing,
if available, may involve restrictive covenants. We may seek to access the
public or private capital markets whenever conditions are favorable, even if we
do not have an immediate need for additional capital at that time. Our access to
the financial markets and the pricing and terms we receive in the financial
markets could be adversely impacted by various factors, including changes in
financial markets and interest rates.

 

Our forecasts regarding the sufficiency of our financial resources to support
our current and planned operations are forward-looking statements and involve
significant risks and uncertainties, and actual results could vary as a result
of a number of factors, including the factors discussed elsewhere in this “Risk
Factors” section. We have based this estimate on assumptions that may prove to
be wrong, and we could utilize our available capital resources sooner than we
currently expect.

 

Our operating results may fluctuate due to factors that are difficult to
forecast and not within our control.

 

Our past operating results may not be accurate indicators of future performance,
and you should not rely on such results to predict our future performance. Our
operating results have fluctuated significantly in the past, and could fluctuate
in the future. Factors that may contribute to fluctuations include:

 

  •

changes in aggregate capital spending, cyclicality and other economic
conditions, or domestic and international demand in the industries we serve;

 

  •

our ability to effectively manage our working capital;

 

  •

our ability to satisfy consumer demands in a timely and cost-effective manner;

 

  •

pricing and availability of labor and materials;

 

  • our inability to adjust certain fixed costs and expenses for changes in
demand;   •

shifts in geographic concentration of customers, supplies and labor pools; and

 

  •

seasonal fluctuations in demand and our revenue.

 

If we are unable to adequately control the costs associated with operating our
business, including our costs of sales and materials, our business, financial
condition, operating results and prospects will suffer.

 



 

 

 

If we are unable to maintain a sufficiently low level of costs for designing,
manufacturing, marketing, selling and distributing our products relative to
their selling prices, our operating results, gross margins, business and
prospects could be materially and adversely impacted. We have made, and will be
required to continue to make, significant investments for the design and sales
of our products and technologies. There can be no assurances that our costs of
producing and delivering our products will be less than the revenue we generate
from sales or that we will achieve our expected gross margins.

 

We may be required to incur substantial marketing costs and expenses to promote
our products. If we are unable to keep our operating costs aligned with the
level of revenues we generate, our operating results, business and prospects
will be harmed.

 

We rely on independent distributors for a substantial portion of our sales.

 

We rely upon sales made by or through non-affiliated distributors to customers.
Sales through distributors accounted for 92% of our net sales during 2012. The
loss of, or business disruption at, one or more of these distributors may harm
our business. If we are required to obtain additional or alternative
distribution agreements or arrangements in the future, we cannot be certain that
we will be able to do so on satisfactory terms or in a timely manner. Our
inability to enter into satisfactory distribution agreements may inhibit our
ability to implement our business plan or to establish markets necessary to
expand the distribution of our products successfully.

 

We derive a significant portion of our revenue from a few customers and the loss
of one of these customers, or a reduction in their demand for our services,
could adversely affect our business, financial condition, results of operations
and prospects.

 

Our customer base is highly concentrated. One or a few customers have
represented a substantial portion of our consolidated revenues and gross profits
in any one year or over a period of several consecutive years. Advance Auto
Parts accounted for 28% and 29% of our total revenues in the years ended 2012
and 2011, respectively. AutoZone accounted for 14% and 14% of our total revenues
in the years ended 2012 and 2011, respectively. A limited number of customers
may continue to comprise a substantial portion of our revenue for the
foreseeable future. We could lose business from a significant customer for a
variety of reasons, including:

 

  •

the consolidation, merger or acquisition of an existing customer, resulting in a
change in procurement strategies employed by the surviving entity that could
reduce the amount of orders we receive;

 

  •

our performance on individual relationships with one or more significant
customers are impaired due to another reason, which may cause us to lose future
business with such customers and, as a result, our ability to generate income
would be adversely impacted; and

 

  •

the strength of our professional reputation.

 

We do not have contracts in the aftermarket. The customer business relationship
is based on mutual benefits to both parties. Either party may terminate the
relationship without cause which could impair our business, financial condition,
results of operations and prospects.

 

We may not be able to persuade potential customers of the merits of our products
and justify their costs to increase our sales.

 

Because of technology in our pulse plug products, we have been, and will
continue to be, required to educate potential customers and demonstrate that the
merits of such products justify the costs associated with such products. We have
relied on, and will continue to rely on, automobile manufacturers and
manufacturers in other industries and their dealer networks to market our
products. The success of any such relationship will depend in part on the other
party’s own competitive, marketing and strategic considerations, including the
relative advantages of alternative products being developed and/or marketed by
any such party. There can be no assurance that we will be able to continue to
market our products successfully so as to generate meaningful product sales
increases or to continue at existing sales volumes.

 

We depend on intellectual property and the failure to protect our intellectual
property could adversely affect our future growth and success.

 



 

 

 

We rely on patent, trademark, trade secret protection, and confidentiality and
other agreements with employees, customers, partners and others to protect our
intellectual property. Because of rapid technological developments in the
automotive industry and the competitive nature of the market, the patent
position of any component manufacturer is subject to uncertainties and may
involve complex legal and factual issues. Consequently, although we own certain
patents, and are currently processing several additional patent applications, we
do not know whether any patents will be issued from these pending or future
patent applications or whether the scope of the issued patents is sufficiently
broad to protect our technologies or processes. There can be no assurance that
others will not independently develop similar products or will not design around
any patents that have been or may be issued to us. The failure to obtain patents
in certain foreign countries may materially adversely affect our ability to
compete effectively in those international markets.

 

Moreover, patent applications and issued patents may be challenged or
invalidated. We could incur substantial costs in prosecuting or defending patent
infringement suits. Furthermore, the laws of some foreign countries may not
protect intellectual property rights to the same extent as do the laws of the
United States.

 

The patents protecting our proprietary technologies expire after a period of
time. Currently, our patents have expiration dates ranging from 2018 through
2029. If we are not successful in protecting our proprietary technology, it
could have a material adverse effect on our business, financial condition and
results of operations.

 

There can be no assurance that we will be successful in protecting our
proprietary rights. For example, from time to time we may become aware of
competing technologies employed by third parties that may be covered by one or
more of our patents. In such situations, we may seek to grant licenses to such
third parties or seek to stop the infringement, including through the threat of
legal action. There is no assurance that we would be successful in negotiating a
license agreement on favorable terms, if at all, or able to stop the
infringement. Any infringement upon our intellectual property rights could have
an adverse effect on our ability to develop and sell commercially competitive
systems and components.

 

If third parties claim that our products infringe upon their intellectual
property rights, we may be forced to expend significant financial resources and
management time litigating such claims and our operating results could suffer.

 

Third parties may claim that our products and systems infringe upon third-party
patents and other intellectual property rights. These parties could bring legal
actions against us claiming damages and seeking to enjoin manufacturing and
marketing of our products for allegedly conflicting with patents held by them.

 

Identifying third-party patent rights can be particularly difficult, notably
because patent applications are generally not published until up to 18 months
after their filing dates. If a competitor were to challenge our patents, or
assert that our products or processes infringe their patent or other
intellectual property rights, we could incur substantial litigation costs, be
forced to make expensive product modifications, pay substantial damages or even
be forced to cease some operations. If any such actions are successful, in
addition to any potential liability for damages, we could be required to obtain
a license in order to continue to manufacture or market the affected products.
There can be no assurance that we would prevail in any such action or that any
license required under any such patent would be made available on acceptable
terms, if at all. Failure to obtain needed patents, licenses or proprietary
information held by others may have a material adverse effect on our business.

 

Third-party infringement claims, regardless of their outcome, would not only
drain financial resources but also divert the time and effort of management and
could result in customers or potential customers deferring or limiting their
purchase or use of the affected products or services until resolution of the
litigation.

 

The disruption or loss of relationships with vendors and suppliers for the
components of our products could materially adversely affect our business.

 

Our ability to manufacture and market our products successfully is dependent on
relationships with both third party vendors and suppliers. We rely on various
vendors and suppliers for the components of our products and procure these
components through purchase orders, with no guaranteed supply arrangements.
Certain components are only available from a limited number of suppliers.

 



 

 

 

Our inability to obtain sufficient quantities of these components, if and as
required in the future, may subject us to:

 

  •

delays in delivery or shortages in components that could interrupt and delay
manufacturing and result in cancellations of orders for our products;

 

  • increased component prices and supply delays as we establish alternative
suppliers;   •

inability to develop alternative sources for product components

;

  •

required modifications of our products, which may cause delays in product
shipments, increased manufacturing costs, and increased product prices; and

 

  •

increased inventory costs as we hold more inventory than we otherwise might in
order to avoid problems from shortages or discontinuance, which may result in
write-offs if we are unable to use all such products in the future.

 

The loss of any significant supplier, in the absence of a timely and
satisfactory alternative arrangement, or an inability to obtain essential
components on reasonable terms or at all, could materially adversely affect our
business, operations and cash flows.

 

Loss of any of our executive officers or key employees and our failure to
attract and retain qualified personnel, will harm the ability of the business to
grow.

 

Our success depends, in part, on our ability to retain current key personnel,
attract and retain future key personnel, additional qualified management,
marketing, scientific, and engineering personnel, and develop and maintain
relationships with other outside consultants. Competition for qualified
management, technical, sales and marketing employees is intense. In addition,
some employees might leave our company and go to work for competitors.

 

If we lose any of our executive officers or key employees, including Joseph E.
Gonnella, Louis S. Camilli and Bryan C. Templeton, which have many years of
experience with us and within the automotive industry and other manufacturing
industries, or are unable to recruit qualified personnel, our ability to manage
the day-to-day aspects of our business may be materially adversely affected. We
do not currently maintain “key person” life insurance on any of our executives
or employees. Our senior management and key personnel are all employed on an
at-will basis, which means that they could terminate their employment with us at
any time, for any reason and without notice. The loss of the services of one or
more executive officers or key employees, who also have strong personal ties
with our customers and suppliers, could have a material adverse effect on the
our business, financial condition and results of operations.

 

Our operations are subject to hazards that may cause personal injury or property
damage, thereby subjecting us to liabilities and possible losses, which may not
be covered by insurance.

 

Our workers are subject to hazards associated with developing, manufacturing and
testing our products. In such a case, we may be liable for fines and damages.
These operating hazards can cause personal injury and loss of life, damage to or
destruction of property, plant and equipment and environmental damage. Even
though we believe that the insurance coverage we maintain is in amounts and
against the risks that we believe are consistent with industry practice, this
insurance may not be adequate to cover all losses or liabilities that we may
incur in our operations. To the extent that we experience a material increase in
the frequency or severity of accidents or workers’ compensation claims, or
unfavorable developments on existing claims, our business, financial condition,
results of operations and prospects could be adversely affected.

 

The Occupational Safety and Health Act of 1970, as amended, or OSHA, establishes
certain employer responsibilities, including the maintenance of a workplace free
of recognized hazards likely to cause death or serious injury, compliance with
standards promulgated by the Occupational Health and Safety and Health
Administration and various recordkeeping, disclosure and procedural
requirements. While we have invested, and will continue to invest, substantial
resources in occupational health and safety programs, serious accidents or
violations of OSHA rules may subject us to substantial penalties, civil
litigation or criminal prosecution, which could adversely affect our business,
financial condition, results of operations and prospects.

 



 

 

 

Any liability for damages resulting from technical faults or failures of our
products could be substantial and could materially adversely affect our business
and results of operations.

 

Our products are integrated into goods used by consumers and therefore a
malfunction or the inadequate design of our products could result in product
liability claims. Any liability for damages resulting from technical faults or
failures could be substantial and could materially adversely affect our business
and results of operations. In addition, a well-publicized actual or perceived
problem could adversely affect the market’s perception of our products, which
would materially impact our financial condition and operating results.

 

A significant product liability lawsuit, warranty claim or product recall
involving us or one of our major customers could adversely affect our financial
performance.

 

In the event that our products fail to perform as expected, whether allegedly
due to our fault, and such failure results in, or is alleged to result in,
bodily injury and/or property damage or other losses, we may be subject to
product liability lawsuits and other claims. If available, product liability
insurance generally is expensive. While we presently have product liability
coverage at amounts we currently consider adequate, there can be no assurance
that we will be able to obtain or maintain such insurance on acceptable terms
with respect to other products we may develop, or that any insurance will
provide adequate protection against any potential liabilities. In the event of a
successful claim against us, a lack or insufficiency of insurance coverage could
have a material adverse effect on our business and operations. These types of
claims could adversely affect our financial condition, operating results and
cash flows.

 

We may not have sufficient cash to satisfy our redemption obligations with
respect to the shares of our common stock owned by Gordian Group and may need to
obtain additional debt or equity financing in order to satisfy such obligations.

 

On October 21, 2013 we granted Gordian Group, LLC, or Gordian, a contractual
right to require us to redeem all of their shares of our common stock (131,287
shares) at any time on or after May 24, 2014. Upon any such redemption request
by Gordian, we will be required to make an aggregate cash payment equal to the
greater of (a) $300,000 and (b) the fair market value of our common stock at the
time of our receipt of Gordian’s redemption request. We have a limited amount of
revenues and a history of losses, and we may not have sufficient cash to allow
us to comply with our redemption obligations. We may need to obtain additional
debt or equity financing in order to satisfy any redemption requirement, which
financing may not be available on favorable terms or at all. If we are unable to
meet any redemption request by Gordian, we may be subject to time-consuming and
costly claims or legal proceedings.

 

As an “emerging growth company” under the JOBS Act, we are permitted to rely on
exemptions from certain disclosure requirements.

 

We qualify as an “emerging growth company” under the JOBS Act. As a result, we
are permitted to and may rely on exemptions from certain disclosure
requirements. For so long as we are an emerging growth company, we will not be
required to:

 

  •

have an auditor report on our internal controls over financial reporting
pursuant to Section 404(b) of the Sarbanes-Oxley Act;

 

  •

comply with any requirement that may be adopted by the Public Company Accounting
Oversight Board regarding mandatory audit firm rotation or a supplement to the
auditor’s report providing additional information about the audit and the
financial statements (i.e., an auditor discussion and analysis);

 

  •

submit certain executive compensation matters to shareholder advisory votes,
such as “say-on-pay”, “say-on-frequency” and “say-on-golden parachute;” and

 

  • disclose certain executive compensation related items such as the
correlation between executive compensation and performance and comparisons of
the Chief Executive’s compensation to median employee compensation.

 



 

 

 

In addition, Section 107 of the JOBS Act also provides that an emerging growth
company can take advantage of the extended transition period provided in Section
7(a)(2)(B) of the Securities Act for complying with new or revised accounting
standards. In other words, an emerging growth company can delay the adoption of
certain accounting standards until those standards would otherwise apply to
private companies. We are choosing to “opt out” of this provision and, as a
result, we will comply with new or revised accounting standards as required when
they are adopted. Section 107 of the JOBS Act provides that our decision to opt
out of the extended transition period for complying with new or revised
accounting standards is irrevocable.

 

We will remain an “emerging growth company” until the last day of our fiscal
year following the fifth anniversary of the date of our first sale of common
equity securities pursuant to an effective registration under the Securities
Act, or until the earliest of (i) the last day of the first fiscal year in which
our total annual gross revenues exceed $1 billion, (ii) the date that we become
a “large accelerated filer” as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, which would occur if the market value of our ordinary
shares that is held by non-affiliates exceeds $700 million as of the last
business day of our most recently completed second fiscal quarter or (iii) the
date on which we have issued more than $1 billion in non-convertible debt during
the preceding three year period.

 

Until such time, however, we cannot predict if investors will find our common
stock less attractive because we may rely on these exemptions. If some investors
find our common stock less attractive as a result, there may be a less active
trading market for our common stock and our stock price may be more volatile.

 

Risks Related to Our Industry

 

The adoption cycle for our automotive products is lengthy and the lengthy cycle
impedes growth in our sales.

 

The adoption cycle in the automotive components industry can be as long as four
years or more for products that must be designed into a new vehicle or engine
platform, because some companies take that long to design and develop a new
vehicle or engine platform. Even when selling parts that are neither
safety-critical nor highly integrated into the vehicle, there are still many
stages that an automotive supply company must go through before achieving
commercial sales. The sales cycle is lengthy because an automobile manufacturer
must develop a high degree of assurance that the products it buys will meet
customer needs, interface as easily as possible with the other parts of a
vehicle and with the automobile manufacturer’s production and assembly process,
and have minimal warranty, safety and service problems. As a result, from the
time that a manufacturer develops a strong interest in our products, it normally
will take several years before our products are available to consumers in that
manufacturer’s vehicles.

 

In the automotive components industry, products typically proceed through five
stages of research and development. Initial research on the product concept
comes first, to assess its technical feasibility and economic costs and
benefits. This stage often includes development of an internal prototype for the
component supplier’s own evaluation. If the product appears feasible, the
component supplier manufactures a functioning prototype to demonstrate and test
the product’s features. These prototypes are then marketed and sold to
automotive companies for testing and evaluation. If an automobile manufacturer
shows interest in the product, it typically works with the component supplier to
refine the product, then purchases second and subsequent generation engineering
prototypes for further evaluation. Finally, the automobile manufacturer either
decides to purchase the component for a production vehicle or terminates the
program.

 

The time required to progress through these five stages to commercialization
varies widely. Generally, the more a component must be integrated with other
vehicle systems, the longer the process takes. Further, products that are
installed by the factory usually require extra time for evaluation because other
vehicle systems are affected, and a decision to introduce the product into the
vehicle is not easily reversed. Because our products are a factory-installed
item, the process may take a significant amount of time to commercialization.

 



 

 

 

Other pulse plug products that we develop are also likely to have a lengthy
sales cycle. Because such technology is new and evolving, and because customers
will likely require that any new product we develop pass certain feasibility and
economic viability tests before committing to purchase, it is expected that any
new products we develop will take some years before they are sold to automotive
customers.

 

The automotive industry is subject to intense competition and our current
automotive products may be rendered obsolete by future technological
developments in the industry.

 

We operate in an extremely competitive industry, driven by global vehicle
production volumes and part replacement trends. Business is typically awarded to
the supplier offering the most favorable combination of cost, quality,
technology and service. Many of our competitors are substantially larger in size
and have substantially greater financial, marketing and other resources than we
do. Some of our competitors have already achieved greater market penetration
than we have in the markets in which we compete, and some have greater financial
and other resources than we do. A number of national companies in our industry
are larger than we are and, if they so desire, could establish a presence in our
markets and compete with us for contracts. As a result of this competition, we
may need to accept lower contract margins in order to compete against
competitors that have the ability to accept awards at lower prices or have a
pre-existing relationship with a customer.

 

Competitors are promoting ignition systems that may compete with our products.
Competition extends to attracting and retaining qualified technical and
marketing personnel. There can be no assurance that we will successfully
differentiate our products from those of our competitors, that the marketplace
will consider our current or proposed products to be superior or even comparable
to those of our competitors, or that we can succeed in establishing new or
maintaining existing relationships with automobile manufacturers. Furthermore,
no assurance can be given that competitive pressures we face will not adversely
affect our financial performance.

 

Due to the rapid pace of technological change, as with any technology-based
product, our products may even be rendered obsolete by future developments in
the industry. Our competitive position would be adversely affected if we were
unable to anticipate such future developments and obtain access to the new
technology.

 

Adverse conditions in the automotive market may adversely affect future demand
for our products.

 

Part of our revenues is tied to global OEM automobile sales, production levels,
and independent aftermarket parts replacement activity. The OEM market is
characterized by short-term volatility, with overall expected long-term growth
in global vehicle sales and production. Automotive production in the local
markets we serve can be affected by macro-economic factors such as interest
rates, fuel prices, consumer confidence, employment trends, regulatory and
legislative oversight requirements and trade agreements. A variation in the
level of automobile production would affect not only our expected future sales
to OEM customers but, depending on the reasons for the change, could impact
demand from aftermarket customers. Our results of operations and financial
condition could be adversely affected if we fail to respond in a timely and
appropriate manner to changes in the demand for our products.

 

We may become subject to pricing pressure from our automotive OEM customers,
which could adversely affect our earnings.

 

There is substantial and continuing pressure from automotive OEMs to reduce the
prices they pay to suppliers. Virtually all OEMs have aggressive price reduction
initiatives that they impose upon their suppliers, and such actions are expected
to continue in the future. Since suppliers' prices cannot increase, suppliers
must be able to reduce their operating costs in order to maintain profitability.

 

To the extent we are successful in expanding our business to provide products to
automotive OEMs, we will be subject to this pricing pressure from the OEMs. If
we are unable to offset customer price reductions that may be required by the
automotive OEMs through improved operating efficiencies, new manufacturing
processes, sourcing alternatives, technology enhancements and other cost
reduction initiatives, our results of operations and financial condition would
be adversely affected.

 



 

 

 

Because many of the largest automotive manufacturers are located in foreign
countries, our business may be subject to the risks associated with foreign
sales.

 

Many of the world’s largest automotive manufacturers are located in foreign
countries. Accordingly, if these automotive OEMs become our customers our
business may be subject to many of the risks of international operations,
including governmental controls, tariff restrictions, foreign currency
fluctuations and currency control regulations. No assurance can be given that
future contracts will be honored by our foreign suppliers or customers.

 

 

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

(attached)

 

 

 

 

EXHIBIT B

 

FORM OF SECURITY AGREEMENT

 

(attached)

 



 

 

 

